Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 12/6/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, regarding claims 1, 14 and 18, the junction box with markings as claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because there are box representations which are not labeled (fig. 1A, 1B, 1C, 2B, 2C, 2D, 5A and 5C), see 37 CFR 1.83(a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1, 3, 5-9, 12-18 and 20-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...an apparatus comprising: a junction box comprising: a first terminal, a second terminal, a first conductor, a second conductor, a third conductor, a fourth conductor, a first marking, a second marking, and a third marking, wherein the first terminal is connected to the first conductor and the second conductor, and the first marking identifies the first conductor as a connection to a first alternating current (AC) phase of a first inverter and identifies the second conductor as a connection to a first AC phase of a second inverter; and wherein the second terminal is connected to the third conductor and the fourth conductor, the second marking identifies the third conductor as a connection to a second AC phase of the first inverter, and the third marking identifies the fourth conductor as a connection to a third AC phase of the second inverter.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 14, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a junction box: connecting a first conductor and a second conductor to a first terminal; identifying, with a first marking, the first conductor as a connection to a first alternating current (AC) phase of a first inverter and the second conductor as a connection to a first AC phase of a second inverter; connecting a third conductor and a fourth conductor to a second terminal; identifying, with a second marking, the third conductor as a connection to a second AC phase of the first inverter; and identifying, with a third marking, the fourth conductor as a connection to a third AC phase of the second inverter.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 18, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the junction box comprising: a first terminal, a second terminal, and a third terminal; a first marking, a second marking, and a third marking; and an electrical circuit comprising: a first conductor, a second conductor, and a third conductor, each electrically connected to the first terminal, wherein the first marking identifies the first conductor a connection to a first alternating current (AC) phase of a first inverter, identifies the second conductor as a connection to a first AC phase of a second inverter, and identifies the third conductor as a connection to a first AC phase of a third inverter; a fourth conductor, a fifth conductor, and a sixth conductor, each electrically connected to the second terminal.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120281444, Dent; Paul Wilkinson, discloses a solar energy conversion and utilization system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838